Citation Nr: 1549300	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-30 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from August 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2009 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  

2.  Evidence received since the October 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 2009 rating decision is new and material, and the Veteran's claim for service connection for right ear hearing loss has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was denied in an October 2009 RO decision.  Although the Veteran was notified of the RO decision, he did not appeal.  As such, the October 2009 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The RO denied the claim in October 2009 based on a VA examination dated that same month which revealed inconsistent audiological test results that could not be used for rating purposes.  

Since that denial, a VA examination report dated in April 2013 shows that the Veteran was diagnosed with right ear hearing loss for VA purposes.  Moreover, the Veteran reported excessive noise exposure during service from weapons fire, aircraft engine noise and from working in the motor pool.  This information had not been previously considered and is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that the reopened claim of entitlement to service connection for right ear hearing loss warrants further development.  

An April 2013 VA audiology examiner diagnosed the Veteran with bilateral sensorineural hearing loss.   As the result of such examination, service connection for left ear hearing loss and tinnitus was established but right ear hearing loss continued to be denied.  

The April 2013 VA examiner conceded the Veteran's report of military noise exposure from weapons fire, aircraft engine noise and from working in the motor pool.  However, the examiner provided a negative nexus opinion with respect to the right ear hearing loss on the basis that the service treatment records reflected no evidence of hearing loss in that ear.  Moreover, the examiner stated that "hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued."

This opinion is not adequate as it appears to solely rely on the lack of evidence demonstrating hearing loss in the service treatment records.  The Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2015).  Based on the foregoing, the Board finds that another medical opinion with respect to the Veteran's right ear hearing loss must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the April 2013 VA audiological examiner, or another appropriate VA examiner if the April 2013 VA audiological examiner is unavailable, review the claims file and offer an addendum opinion.  A new VA examination is not warranted unless deemed so by the VA examiner.  The VA examiner should specifically comment on the following:

Is it at least as likely as not that the Veteran's right ear hearing loss is related to his noise exposure during military service?  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


